Title: From John Adams to the President of Congress, No. 41, 10 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 10 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 441–442).
     In this letter, received by Congress on 19 Feb. 1781, John Adams provided the text of the British ministry’s statement to the Dutch Ambassador, Comte de Welderen, that there would be no extension of the three week time limit given the States General to answer Sir Joseph Yorke’s memorial of 21 March.
    